Citation Nr: 0007416	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
disc fusion of the cervical spine at C5-C6 (cervical spine 
disability), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of disc 
herniation at L4-L5 (low back disability), currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In the May 1997 rating 
action, the RO denied the veteran's claims of entitlement to 
increased ratings for his cervical spine and low back 
disabilities.  In the August 1999 rating decision, the RO 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The veteran timely 
appealed these determinations to the Board.  

During the course of this appeal, in an April 1998 rating 
decision, the RO increased the evaluation of the veteran's 
cervical spine disability to 60 percent, effective January 
15, 1998, followed by a temporary total evaluation pursuant 
to 38 C.F.R. § 4.30, which was effective February 16, 1998; 
thereafter, the RO reduced the evaluation of this disability 
to 20 percent, effective May 1, 1998.  However, because the 
veteran was granted several extensions of the temporary total 
evaluation, the current 20 percent evaluation was effective 
December 1, 1998.  During the course of this appeal, the 
veteran has also been granted a temporary total evaluation 
for his low back disability, effective from November 20, 
1998, to March 31, 1999.

In addition, the Board observes that, in the May 1998 
Statement of the Case (SOC), the RO identified the November 
1997 rating decision, in which it confirmed and continued the 
May 1997 denial of the veteran's claims for increased ratings 
for his cervical spine and low back disabilities, as the 
rating action on appeal.  However, subsequent to the RO's 
preparation of the SOC, the United States Court of Appeals 
for Veterans Claims) (Court) decided the case of Meuhl v. 
West, 13 Vet. App. 159 (1999).  In Meuhl, the Court held that 
where, as here, pertinent evidence was presented or secured 
within one year of the date of the mailing of the notice of 
the initial decision, that evidence must be considered to 
have been filed in connection with that claim.  See Id. at 
161-62.

The Board's decision on the veteran's claims for increased 
ratings for his cervical spine and low back disabilities is 
set forth below.  However, the veteran's claim of entitlement 
to a TDIU is addressed in the REMAND following the ORDER 
portion of the DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a rating decision dated in April 1998, the RO 
established entitlement to a 60 percent evaluation for the 
veteran's cervical spine disability and thereafter, following 
a period in which a temporary total evaluation was also 
granted, reduced the evaluation of that disability to 20 
percent, without compliance with the requirements of 
procedural due process set forth in 38 C.F.R. §§ 3.103(b)(2), 
3.105(e).

3.  The veteran's cervical spine disability, although shown 
to be productive of pronounced intervertebral disc disease, 
is not manifested by disability comparable to residuals of a 
vertebral fracture with cord involvement.

4.  Objectively, the veteran's low back disability is 
manifested by overall moderate to moderately severe 
limitation of motion of the lumbar spine with pain on motion, 
which has been clinically shown to radiate to his lower 
extremities, and the veteran complains of experiencing 
constant pain; it is at least as likely as not that 
functional loss due to pain results in impairment in addition 
to that that shown objectively.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the veteran's 
service-connected cervical spine disability from 60 percent 
to 20 percent, without compliance with the requirements of 
procedural due process set forth in 38 C.F.R. § 3.103(b)(2) 
(1999) and 38 C.F.R. § 3.105(e) (1999), renders the reduction 
void ab initio.  

2.  The criteria for an evaluation in excess of 60 percent 
for cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5293 (1999).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 40 percent evaluation for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; 
Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a March 1991 rating decision, the RO established service 
connection for C5-C6 disc herniation with accompanying 
osteophytes and assigned a 10 percent evaluation pursuant 
Diagnostic Code 5290, effective November 5, 1990.  In May 
1993, the RO increased the evaluation of the disability to 20 
percent pursuant to Diagnostic Code 5290-5293, effective 
March 20, 1992.  In October 1996, the veteran filed his 
current claim for an increased rating for this disability.  
As discussed in the introduction to this decision, in April 
1998, the RO increased the evaluation of the disability to 60 
percent, effective January 15, 1998, followed by a temporary 
total evaluation pursuant to 38 C.F.R. § 4.30, which was 
effective February 16, 1998.  The RO thereafter reduced the 
evaluation of this disability to 20 percent.  Initially, the 
effective date for the evaluation was May 1, 1998.  In a 
letter, dated April 29, 1998, the veteran was told that of 
this reduction to 20 percent effective in May 1998 pending a 
VA examination and receipt of further medical evidence.  
Because the temporary 100 percent evaluation was subsequently 
extended, the effective date of the current 20 percent 
evaluation was later established as December 1, 1998.

In December 1994, the RO established service connection for 
disc herniation at L4-L5 and assigned a 20 percent rating 
pursuant to Diagnostic Code 5293, effective March 20, 1992.  
In October 1996, the veteran filed his current claim for an 
increased rating for this disability.  As also noted in the 
introduction to this decision, although a temporary total 
evaluation for his low back disability was assigned pursuant 
to 38 C.F.R. § 4.30 effective November 20, 1998, to March 31, 
1999, following that time, his low back disability continued 
to be evaluated as 20 percent disabling under Diagnostic Code 
5293; however, the code was recently changed to 5292.

VA outpatient treatment records, dated from April 1996 to 
August 1997, show that the veteran was seen on numerous 
occasions for various complaints relating to his cervical 
spine and low back disabilities.  The entries reflect that he 
had neck pain that radiated to his head, shoulders and hands, 
numbness of the arms, as well as low back pain that radiated 
to his lower extremities.  In addition, in an August 1997 
entry, the examiner reported that the veteran had a 50 
percent reduction in his cervical spine range of motion "in 
all directions."  In addition, the records show that, 
despite treating the disabilities with Flexeril, Naprosyn and 
Xanax, he complained of having severe pain.  The diagnoses 
were degenerative disc disease of the cervical and 
lumbosacral spines.

In November 1996, the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran provided a 
history of having suffered from chronic neck and low back 
problems since service.  In addition, he stated that he was 
treating the disability with Flexeril, but that it provided 
"very little relief."  The examiner indicated that a review 
of recent MRIs disclosed that the veteran had a herniated 
disc at the C4-C5 level and a narrowing at C2-C3.  The 
examination of the cervical spine revealed "restriction of 
the lateral gaze, both to the right and to the left."  The 
examiner added that the veteran was able to deviate his chin 
to 30 degrees from the midline on the left and to only 20 
degrees from the midline on the right.  The examiner further 
stated that cervical spine flexion and extension were each 
reduced approximately 50 percent.  In addition, with respect 
to his low back disability, the examine reported that 
straight leg raising could be accomplished on the examining 
table to "only" 30 degrees due to pain.  

X-rays of the cervical spine showed posterior osteophyte 
formation with foraminal encroachment bilaterally at C3-C4 as 
well as mild disc space narrowing with uncovertebral 
hypertrophy at C6-C7.  X-rays of the lumbosacral spine 
revealed disc space narrowing at L4-L5, with a "vacuum disc 
phenomenon."  In addition, degenerative changes, with 
Schmorl's nodes, were also present at several levels.  The 
examiner, however, did not offer a diagnosis of either 
condition.

Also of record is a January 1997 VA outpatient treatment 
record, which indicates that the veteran was seen for 
complaints of neck pain and arm numbness.  The entry reflects 
that the examiner reported that an MRI revealed that the 
veteran had diffuse stenosis with herniated discs at C3 
through C6.

In July 1997, the veteran submitted the findings of an MRI of 
his cervical spine that had been conducted by Dr. Ronald D. 
Caruso of University Radiology Associates earlier that month.  
That report indicates that his cord signal was normal and the 
foramen magnum region was unremarkable.  The MRI revealed 
that the veteran had central disc herniation at C3-C4 at the 
inferior margin, which extended minimally inferiorly and was 
associated with a small osteophyte.  The examiner also stated 
that there was contact with the anterior aspect of the cord 
without any cord compression.  Dr. Caruso added that the 
cerebrospinal fluid (CSF) was not completely effaced 
posteriorly.  There was also mild uncovertebral joint 
spurring bilaterally with slight foraminal encroachment at 
this level.

According to the report, at C4-C5, the veteran had mild 
generalized bulging with a broad base posteriorly and 
associated inferior osteophyte formation, which touched the 
anterior aspect of the cord without complete effacement of 
the CSF, which he stated was "borderline" for spinal 
stenosis.  There was also uncovertebral joint spurring with 
left-sided foraminal encroachment.  At C5-C6, there was a 
large right paracentral disc herniation, "which minimally 
indents the cervical cord with mild spinal stenosis.  In 
addition, at C6-C7, there was a small central disc herniation 
that did not cause spinal stenosis and right-sided foraminal 
encroachment.

Dr. Caruso's overall impression was of degenerative disc 
disease that extended from C4 through C7, with encroachment 
upon several intervetral foramina and general bulging at C4-
C5 and with herniations at other levels, including mild cord 
compression at C5-C6.

The veteran was afforded another VA orthopedic examination in 
September 1997.  During the examination, he reiterated his 
history of having had chronic neck and low back problems 
since service.  In addition, he complained that he had low 
back pain that radiated to his right buttock and thereafter 
down through his right thigh and knee and to his right foot.  
As a result, the veteran stated that, when ascending stairs, 
his right leg occasionally "gave out."  He further reported 
that he was employed as a truck driver and that prolonged 
sitting and "heavy work" exacerbated the disability.  In 
addition, after reviewing the results of recent diagnostic 
studies, the examiner observed that the veteran had thus far 
chosen not to undergo back or neck surgery due to fear of 
losing his job.

The examination revealed that the veteran had a 
"significant" flattening of the lumbar lordosis with little 
change on flexion and extension.  Range of motion studies 
revealed that his forward flexion was limited to 70 degrees, 
his backward extension to 15 degrees, his lateral flexion to 
25 degrees, bilaterally, and that his lateral rotation was 
limited to 20 degrees, bilaterally.  Further, with respect to 
the findings on lateral flexion and rotation, the examiner 
stated that each were accomplished despite "pronounced end 
range pain;" with respect to forward flexion, he indicated 
that the veteran exhibited "increased pain with recovery to 
erect posture."  The examination further disclosed that 
straight leg raising was negative to at least 60 degrees, 
bilaterally.  The diagnoses were chronic low back pain with 
degenerative disc changes at multiple levels, including a 
large disc protruding at L4-L5 disc protrusion on 1996 MRI, 
and chronic pain secondary to multiple level degenerative 
changes.  With respect to the latter diagnosis, the examiner 
indicated that the veteran was potentially at risk for more 
dangerous herniation.

In addition, although the report does not contain findings 
with respect to his cervical spine, the examiner stated that 
chronic pain appeared to be the major manifestation and that, 
to date, the veteran had declined to undergo cervical spine 
surgery.  He added that actual loss of function or 
exacerbation limiting movement could not be ascertained 
without "provocative" testing during times of flare-up.  
The examiner further stated "However, the consensus has been 
that he is at increased risk for frank herniation and 
possible paralysis."  In addition, he indicated that he had 
strongly advised the veteran to consider undergoing the 
cervical spine surgery.

In further support of his claims, in February 1998, the 
veteran submitted a copy of a report of an MRI that had been 
conducted earlier that month by Dr. Gordon R. Archibald, as 
well as a January 1998 report prepared by his private 
neurologist, Dr. Charles J. Hodge, dated in January 1998.  

In the January 1998 report, Dr. Hodge noted the veteran's 
complaints of persistent neck, shoulder and headache pain, as 
well as a slight tingling sensation in his medial forearm and 
decreased sensory sensation in his fingertips.  He reported 
that the veteran was taking Xanax and Darvocet for pain 
during the day and Lorcet for pain in the morning and the 
evening.  In addition, Dr. Hodge stated that the veteran was 
receiving Cortisone trigger shots in his left and right 
triceps, but that those injections had provided only minimal 
relief, and for only brief periods of time.  

Dr. Hodge discussed his review of recent diagnostic studies, 
which showed significant degenerative disc disease of the 
lumbosacral and cervical spines.  In addition, the 
examination revealed that the veteran was not tender about 
the paraspinal muscles of the lumbosacral or cervical spine.  
Dr. Hodge added that his cervical spine range of motion was 
"markedly decreased," although he stated that the veteran 
had good forward flexion.  The neurologist further reported 
that the veteran had decreased pinprick and light touch 
sensation about the entire left side of his body, "from his 
face down to his toes."  The diagnosis was cervical 
herniated nucleus pulposus C5-C6 with myeloradiculopathy.  In 
addition, Dr. Hodge indicated that the veteran was scheduled 
to undergo an anterior disc fusion and removal at C5-C6.  
Finally, he said that further discussion and treatment of his 
low back disability would be deferred pending the results of 
an MRI, which was scheduled to take place shortly.

In February 1998, the veteran underwent the recommended MRI.  
The February 1998 report, which was prepared by Dr. 
Archibald, indicates that the veteran had severe disc 
degeneration at L4-L5 with posterior disc bulging and 
osteophyte formation.  Dr. Archibald also reported that it 
revealed that there was lateral disc herniation that might be 
present on either side and suspected that he also had 
foraminal encroachment, particularly on the right side, where 
he noted there was almost certainly encroachment upon the 
right L4 sleeve.  The physician further stated that the 
veteran had facet degeneration of moderate severity at L4-L5 
and L5-S1 and mild disc degeneration at L3-L4.

A February 1998 hospitalization report reflects that, on 
February 16, 1998, the veteran underwent an anterior cervical 
disc fusion at C5-C6 at a private university hospital in New 
York.  Thereafter, in a report dated approximately one month 
later, Dr. Hodge indicated that the veteran was wearing a 
neck brace and was doing fairly well, although he continued 
to have low back problems.  However, he commented that he 
expected that the veteran would be out of work for another 
six months as a result of his cervical spine surgery.

Thereafter, based on the findings contained in Dr. Hodge's 
January 1998 report and the hospitalization report dated the 
following month, in April 1998, the RO increased the 
evaluation of the veteran's cervical spine disability to 60 
percent, effective the date of Dr. Hodge's report, i.e., 
January 15, 1998, which was followed by a temporary total 
evaluation based on the need for convalescent care.  The RO 
indicated that the evaluation would thereafter be reduced to 
20 percent pending review of additional treatment reports and 
a VA examination.

In a May 1998 report, Dr. Hodge indicated that, due to his 
cervical spine disability and recuperation from surgery, the 
veteran would be unable to return to work until approximately 
August 1, 1998.  

In June 1998, the veteran was again afforded a formal VA 
examination.  During the examination, he reported a history 
of cervical spine disability consistent with that noted 
above.  The examiner observed that the veteran had undergone 
neck surgery in February 1998 and indicated that, despite the 
operation, the veteran continued to complain of having neck 
pain, which he described as constant and intense.  In this 
regard, the veteran reported that, since the surgery, he has 
required cortisone injections to treat the pain.  The veteran 
also complained that the disability was productive of a 
"crunching" sensation in the back of his neck and of 
decreased range of motion.  Further, he stated that he had 
numbness in his hands and that he was unable to work due to 
"limitations from his surgery."

The examiner indicated that his review of the veteran's 
records revealed that he was treating the disability with 
Tylenol 3.  In addition, he described the veteran's cervical 
spine range of motion as "severely decreased."  In this 
regard, he reported that range of motion studies of his 
cervical spine revealed that the veteran's forward flexion 
was limited to 20 degrees, extension to 10 degrees and 
lateral rotation to 20 degrees, bilaterally.  In addition, 
the examiner indicated that there was pain with palpation 
over the superior trapezii and on both sides of the medial 
scapular.  The examiner added, however, that it was not 
possible to conduct a complete evaluation of the veteran's 
cervical spine disability because he "clearly" had not 
reached maximal medical recovery following his surgery.  The 
diagnosis was chronic neck pain, status post cervical spine 
fusion at C5-C6.

In an addendum to this report, dated in July 1998, the 
examiner reported that an MRI conducted earlier that month 
disclosed degenerative disc disease that extended from C3-C4 
through C6-C7.  In addition, he stated that it also revealed 
encroachment upon several intervertebral foramina, with 
herniations at several other levels, including mild cord 
compression at C5-C6.

In further support of his claims, in August 1998, the veteran 
submitted two reports that were prepared earlier that month 
by Dr. Hodge.  The first report states that the veteran 
continued to suffer from "significant" neck pain and 
"difficulty" when he turned his neck, and that doing so was 
productive of pain.  Dr. Hodge also indicated that the 
veteran had "rather severe" low back pain.  With regard to 
his low back disability, Dr. Hodge stated that the veteran 
would probably require surgery to treat that disability.  In 
the latter report, Dr. Hodge indicated that the veteran 
continued to suffer from significant neck pain and difficulty 
when turning his head.  In addition, he reiterated that the 
veteran had severe low back pain and noted that he was 
scheduling him for low back surgery in the near future.

In August 1998, the veteran was afforded VA orthopedic and 
neurological examinations.  During the orthopedic 
examination, the veteran complained that, despite undergoing 
cervical spine surgery in February 1998, he has not had 
significant pain relief and that he continued to have 
difficulty turning his head.  He also stated that he suffered 
from low back pain with radiculopathy.  The examiner noted 
that the veteran was scheduled to undergo low back surgery in 
the near future.

The examination of the veteran's neck revealed that that he 
had mild to moderate tenderness over the area extending from 
C5-C7.  In addition, examiner reported that range of motion 
studies showed that the veteran had cervical spine forward 
flexion to 20 degrees and extension to 15 degrees, right 
lateral flexion to 30 degrees and left lateral flexion to 20 
degrees.  A physical examination of the veteran's low back 
revealed mild to moderate tenderness in his lumbosacral 
paravertebral muscles.  Further, range of motion studies 
disclosed that he had forward flexion to 60 degrees and 
backward extension to 25 degrees; range of motion findings 
for other planes of motion were not indicated.  The diagnoses 
were limited motion in the cervical spine with chronic neck 
pain, status post cervical fusion and low back pain secondary 
to L4-L5 disc pathology.

During the neurological examination, which was conducted one 
day later, the veteran reported a history and symptomatology 
of the disabilities consistent with that noted in the 
orthopedic examination report.  The examiner indicated that 
the veteran had "significant" limitation of motion of the 
neck; however, no specific findings were reported.  In 
addition, he said that the veteran's gait was steady.  The 
diagnoses were status post cervical spine fusion at C4-C5 
with partial resolution of symptoms, although the disability 
continued to be productive of severe limitation of neck 
motion, and lumbar spine herniated disc at L4-L5.  With 
respect to the latter disability, the examiner commented that 
the disability was productive of severe back pain.

In November 1998, the veteran underwent an L4 laminectomy and 
L4-L5 diskectomy, which was performed by Dr. Hodge at a 
university hospital in New York.  Thereafter, in January 
1999, another physician at that hospital, Dr. Arnold 
Criscitiello, stated that the veteran was not able to return 
to work for approximately six to eight more weeks due to his 
low back surgery, and indicated that he need to have 
injections to his lumbar spine to treat pain.

In January 1999, the veteran was afforded a VA general 
medical examination.  The veteran reiterated his history of 
cervical spine and low back disabilities.  In addition, the 
examiner observed that he had recently had surgery to treat 
each of these disabilities.  During the examination, the 
veteran reported that his cervical spine symptoms had 
decreased following the surgery, but that he continued to 
experience cervical spine pain and corresponding limited 
range of motion, as well as occasional numbness in his 
fingertips.  With respect to his low back disability, the 
veteran complained that he had pain that radiated to his 
lower extremities and that he was unable to bend, squat, lift 
or carry objects, or walk or stand for prolonged periods of 
time.

The examiner reported that the veteran had decreased range of 
motion of his neck, although no specific figures were 
offered.  In addition, he indicated that the veteran 
exhibited discomfort in his shoulders and posterior neck 
during the examination.  With respect to his low back, he 
stated that the veteran exhibited lumbar spine tenderness; no 
other findings were reported.  In addition, he noted that the 
veteran was scheduled to have a pertinent VA examination to 
assess the severity of these disabilities early the next 
month.  The diagnoses were status post cervical spine and low 
back surgery.

The February 1999 VA examination was postponed because the 
veteran was hospitalized due to having had a myocardial 
infarct.  The examination was thereafter conducted in July 
1999.  During the examination, the veteran complained that he 
suffered from limited range of cervical spine motion, neck 
stiffness, headaches and positional discomfort.  He also 
reported having numbness in his fingertips and both hands and 
arm weakness.  In addition, the veteran indicated that he had 
low back pain with right-sided radiculopathy and leg 
weakness.  Further, he stated that the symptoms were 
aggravated by standing, lifting, bending, twisting and the 
extension of his back on lateral flexion.  The veteran 
reported that he treated the pain with hydrocodone and 
Percocet.

Range of motion studies of the veteran's cervical spine 
revealed that he had forward flexion to 30 degrees, extension 
to 20 degrees, right lateral flexion to 25 degrees, left 
lateral flexion to 15 degrees, rotation rightward to 30 
degrees and rotation leftward to 25 degrees.  Range of motion 
studies for the veteran's lumbar spine disclosed that he had 
forward flexion to 55 degrees, backward extension to 25 
degrees, lateral flexion bilaterally to 20 degrees, and 
rotation bilaterally to 35 degrees.  Sensation and reflexes 
were intact for each affected area.  X-rays of the cervical 
spine showed anterior bony proliferative changes of C4 
through C7, a prior anterior diskectomy at C5-C6, and mild 
bony neural foraminal encroachment at C6-C7.  X-rays of the 
lumbar spine revealed anterior bony spurring at L4 and L5 as 
well as degenerative changes at those levels.  The diagnoses 
were cervical strain secondary to degenerative changes at C4-
C7 and low back strain secondary to degenerative changes at 
L4-L5.  Subsequent to offering these diagnoses, the examiner 
commented that weakness, fatigue and incoordination were 
"noted" in the examination, but that the veteran would 
likely experience decreased range of motion during periods of 
flare-up; however, he stated that he was not able to opine as 
to the degree of additional loss of cervical spine and low 
back motion that would accompany those flare-ups.

Finally, in numerous statements, the veteran argued that 
higher ratings for his cervical spine and low back 
disabilities were warranted due to his constant and severe 
neck and low back pain, which were productive of recurring 
attacks with little intermittent relief.  He argued that, as 
a result of the disabilities, he had severe corresponding 
functional and industrial impairment.  


Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for his cervical spine and low 
back disabilities are plausible and capable of substantiation 
and are therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, in increased rating claims, the current level of 
disability is of primary concern.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher evaluation in cases in which functional 
loss due to pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).


A.  Cervical spine disability

As a preliminary matter, the Board finds that there is an 
inferred issue involving whether the RO's April 1998 action, 
in which it assigned a 60 percent rating, effective January 
15, 1998, and thereafter reduced the evaluation to 20 percent 
following a period in which a temporary total rating was 
granted, was proper.  Because the propriety of the reduction 
must be resolved prior to addressing the claim for an 
increased rating, this issue is inextricably intertwined with 
the increased rating claim.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) (formerly known as the United States Court of 
Veterans Appeal) has held that when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he or she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29.  Unless 
no prejudice results, the matter must be remanded to the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 19.9.  However, for the reasons discussed below, the Board 
concludes that the reduction was improper.  As such, in light 
of this decision, in which the Board restores entitlement to 
that evaluation, doing so is not warranted because the 
veteran has not been prejudiced.

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  As 
noted above, in April 1998, the RO reduced the evaluation of 
the disability from 60 to 20 percent disabling following a 
period in which entitlement to a temporary total evaluation 
for convalescent purposes, pursuant to 38 C.F.R. § 4.30, was 
established.  In doing so, the RO did not comply with the 
requirements of procedural due process set forth in 38 C.F.R. 
§§  3.103(b)(2) and 38 C.F.R. § 3.105(e) (1995), which 
provide that a pretermination/ reduction notice to the 
veteran and preparation of a rating decision proposing such 
reduction is necessary before a reduction can be effective.  
In addition, in doing so, the RO offered no rationale for its 
action other than that the 20 percent rating would be 
assigned "awaiting additional treatment reports and VA 
examination.

In addition, 38 C.F.R. § 3.103 provides that, except as 
otherwise provided in paragraph (b)(3) of that section, no 
award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  In 
addition, the Board finds that the exceptions set out in 
paragraph (b)(3) of this section are inapplicable to the 
issues on appeal.

Further, 38 C.F.R. § 3.105(e) provides that where the 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Unless otherwise provided in paragraph (h) of this 
section, if additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e) 
(1999).  The Board finds that the exceptions set out in 
paragraph (h) of this section are inapplicable to the issues 
on appeal.  The Court has consistently ruled that VA is not 
free to ignore its own regulations.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

As the reduction in the evaluation of the veteran's service-
connected cervical spine disability did not comply with the 
requirements of procedural due process set out in 38 C.F.R. 
§ 3.103(b)(2) and 38 C.F.R. § 3.105(e), the reduction is void 
ab initio.  Accordingly, the 60 percent evaluation for this 
disability under Diagnostic Code 5293, effective the date of 
the reduction, is restored.  The question thus turns to 
whether the veteran's cervical spine disability warrants an 
evaluation greater than 60 percent.  After a careful review 
of the record, the Board finds that entitlement to an 
evaluation in excess of 60 percent is not warranted.

The Board has considered whether evaluation of the veteran's 
disability under any other diagnostic code could result in an 
evaluation higher than 60 percent.  Although the evidence 
shows that the disability is productive of some cord 
involvement, in the absence of evidence of, or disability 
comparable to, a fractured vertebra (Diagnostic Code 5285) or 
ankylosis of the whole spine (Diagnostic Code 5286), there is 
no basis for a higher evaluation.  Further, there are no 
other codes under which to consider a higher rating.  As 
such, an evaluation in excess of 60 percent is not warranted.

B.  Low back disability

During the course of this appeal, the veteran's low back 
disability has alternatively been evaluated as 20 percent 
disabling under Diagnostic Codes 5292 and 5293.  Pursuant to 
Diagnostic Code 5292, a 20 percent rating is warranted for 
moderate limitation of lumbar spine motion.  A maximum rating 
of 40 percent under this code requires a showing of severe 
limitation of lumbar spine motion.  

In addition, Diagnostic Code 5293 provides for a 20 percent 
rating for moderate intervertebral disc syndrome with 
recurrent attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e. with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

After a careful review of the record, the Board finds that 
the evidence supports a grant of a 40 percent evaluation for 
the veteran's low back disability under either Diagnostic 
Code 5292 or 5293.  In reaching this determination, the Board 
observes that the VA outpatient treatment records dated from 
April 1996 to August 1997 show that, despite treating the 
disability with Flexeril, Naprosyn and Xanax, he continued to 
have significant low back pain and radiculopathy.  In 
addition, the November 1996 VA examination report, the 
examiner remarked that straight leg raising could be 
accomplished to "only" 30 degrees due to pain, which was 
objectively demonstrated.  Further, the September 1997 VA 
examination report shows that he complained that he had low 
back pain that radiated to his right buttock and thereafter 
down through his right thigh and knee and to his right foot.  
The veteran also reported that prolonged sitting and "heavy 
work" exacerbated the disability.  Range of motion studies 
revealed that his forward flexion was limited to 70 degrees, 
his backward extension to 15 degrees, his lateral flexion to 
25 degrees, bilaterally, and that his lateral rotation was 
limited to 20 degrees, bilaterally.  

The above findings comport with a showing of overall moderate 
limitation of motion of the lumbar spine.  However, the Board 
observes that the examiner commented that, with respect to 
the findings on lateral flexion and rotation, each was 
accomplished despite "pronounced end range pain;" with 
respect to forward flexion, he indicated that the veteran 
exhibited "increased pain with recovery to erect posture."  
As such, especially because examination presumably was not 
conducted during such a flare-up, the Board finds that the 
veteran likely experiences additional functional loss during 
flare-ups beyond that which is objectively shown.  Although 
the record does not clearly indicate the extent of the 
additional functional loss, the Board finds that, with 
resolution of all reasonable doubt in the veteran's favor, it 
is at least as likely as not that these findings are 
consistent with a showing that the veteran's low back 
disability results in overall functional loss comparable to 
severe limitation of motion of the lumbar spine.

In addition, in his August 1998 report, Dr. Hodge stated that 
the veteran continued to suffer from "rather severe" low 
back pain.  In addition, in August 1998 VA orthopedic 
examination report shows that the veteran objectively had 
moderate limitation of motion of the lumbar spine.  Further, 
in the VA neurological examination report, dated the 
following day, the examiner commented that the disability was 
objectively productive of severe low back pain.  

Moreover, following his November 1998 low back surgery, 
despite treating the disability with numerous pain 
medications, the veteran continued to complain of significant 
low back pain and corresponding functional loss and 
limitation of motion, and indeed, in January 1999, Dr. 
Criscitiello indicated that he received injections to his 
lumbar spine to treat pain.  Further, the January 1999 VA 
general medical examination report reflects that the veteran 
complained that, as a result of his low back disability, he 
was unable to bend, squat, lift or carry objects, or walk or 
stand for prolonged periods of time.  In addition, the July 
1999 VA examination report reflects that range of motion 
studies revealed forward flexion to 55 degrees, backward 
extension to 25 degrees, lateral flexion bilaterally to 20 
degrees, and rotation bilaterally to 35 degrees, again 
consistent with moderate limitation of lumbar spine motion.  
However, following his diagnosis, the examiner commented that 
the veteran would likely experience decreased range of motion 
during periods of flare-up.  In this regard, he stated that 
he was not able to opine as to the degree of additional loss 
of and low back motion that would accompany those flare-ups.

As such, in light of the veteran's functional impairment due 
to pain, the Board concludes that the veteran's low back 
disability is manifested by limitation of motion that is 
comparable to severe limitation of lumbar spine motion in 
light of the provisions of 38 C.F.R. §§ 4.40 and 4.45; see 
also DeLuca v. Brown, 8 Vet. App. at 205-7.  

The Board also concludes that the veteran's service-connected 
intervertebral is appropriately characterized as severe and 
thus alternatively warrants a 40 percent evaluation under 
Diagnostic Code 5293.  The Board finds, however, that even 
when DeLuca factors are taken into consideration, the 
disability is not productive of symptomatology that warrants 
an evaluation in excess of 40 under Diagnostic Code 5293.  
See VAOPGCPREC 36-97 (1997).  In reaching this conclusion, 
the Board reiterates that, in order to warrant a 60 percent 
evaluation under this code, the disability must be productive 
of pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain, demonstrable muscle spasm and an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Here, although the veteran has been repeatedly diagnosed as 
having degenerative disc disease and has been noted to suffer 
from numerous neurological symptoms, including decreased 
pinprick and light touch sensation as well as pain that 
radiates to his lower extremities, the evidence is 
consistently negative for any finding of either muscle spasm 
or absent ankle jerk.  Accordingly, because the evidence does 
not reflect that the veteran's degenerative disc disease 
approximates, or most closely approximates, the criteria for 
pronounced intervertebral disc syndrome, a 60 percent rating 
under this code is not warranted.

The Board also has considered whether evaluation under any 
other diagnostic code could result in an evaluation higher 
than 60 percent.  In the absence of evidence of, or 
disability comparable to, a fractured vertebra (Diagnostic 
Code 5285) or ankylosis of the whole spine (Diagnostic Code 
5286), however, there is no basis for evaluation under any 
other potentially applicable diagnostic code providing for a 
higher evaluation.

C.  Conclusion

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate either of the service-connected disabilities, so as 
to warrant the assignment of evaluations higher than 60 
percent and 40 percent for his cervical spine and low back 
disabilities on an extra-schedular basis.  In this regard, 
the Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations).  In addition, there is no showing that the 
cervical spine low back disabilities have necessitated 
frequent periods of hospitalization.  Indeed, other than 
during the periods when the cervical spine and low back 
surgeries were performed, the record does not reflect any 
hospitalization for either disability; however, it does show 
that he has recently been hospitalized to treat his heart 
problems.  Further, there is no other consideration that has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 60 percent rating for residuals of disc 
fusion of the cervical spine at C5-C6, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for residuals of disc 
herniation at L4-L5, is granted.


REMAND

Also before the Board is the veteran's claim of entitlement 
to a TDIU.  Based on a careful review of the claims folder, 
and in light of the favorable action taken by the Board with 
respect to his claims for increased ratings for his cervical 
spine and low back disabilities, the Board concludes that 
this issue must be remanded for further development and 
adjudication.

In reaching this determination, the Board observes that, 
although the veteran was afforded numerous VA medical 
examinations during the course of this appeal, none of the 
examiners offered an opinion concerning the effects of the 
veteran's service-connected disabilities, either individually 
or in the aggregate, on his ability to obtain or retain 
employment.  However, the duty to assist requires that VA 
obtain such an opinion.  See Colayang v. West, 12 Vet. App. 
524, 538 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  In addition, although it appears that the veteran 
also suffers from significantly disabling nonservice-
connected disabilities, the existence or extent of such 
disabilities is to be disregarded where the service-connected 
disabilities meet the percentage thresholds identified in the 
first part of 38 C.F.R. § 4.16(a) (1999).

With respect to the veteran's nonservice-connected 
disabilities, the Board observes that, in a September 1998 
report, Dr. Hodge indicated that the veteran was indefinitely 
disabled due to numerous medical problems.  Moreover, as 
noted above, a VA examination, which was scheduled to take 
place in February 1999, was postponed because the veteran 
suffered a myocardial infarct and was thereafter hospitalized 
at St. Luke's Hospital in Utica, New York.  In addition, the 
claims folder reflects that he was placed on a cardiac 
transplant list.  Notwithstanding the veteran's significant 
heart problems, in March 1999, Dr. Criscitiello opined that 
the veteran was totally disabled due to his back disability 
alone; in doing so, he noted that the veteran had endstage 
dilated cardiomyopathy and that he was scheduled for a 
possible heart transplant.

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records from the VA Medical 
Centers in Syracuse and Rome, New York; 
St. Luke's Hospital in Utica, New York; 
Dr. Charles J. Hodge; Dr. Arnold A. 
Criscitiello; Dr. Ronald Caruso; as well 
as from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate VA 
examination(s) to assess the current 
extent and severity of his service-
connected disabilities.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  The 
physician(s) should provide an opinion as 
to the extent to which the service-
connected disabilities, alone and in the 
aggregate, impact upon the veteran's 
ability to obtain or retain employment.  
In doing so, the examiner(s) should 
specifically comment on the opinion of 
Dr. Criscitiello, in his March 1999 
report, that notwithstanding the 
veteran's apparent significant heart 
problems, he is unemployable due to 
service-connected disabilities alone.  
The examiner(s) must not weigh the impact 
of the nonservice-connected disabilities 
against the impact of the service-
connected disabilities, but must confine 
his or her attention, for the purpose of 
answering this question, to the impact of 
the service-connected disabilities 
standing alone.  If the examiner(s) is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly so 
state.  The complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
of entitlement to a TDIU in of the 
Board's actions with respect to his 
cervical spine and low back disability 
claims, as well as all applicable 
evidence of record and all pertinent 
legal authority, specifically to include 
that which has been cited to in the body 
of this remand. The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



